 



April 28, 2005   Exhibit 10.32a

Mr. Burt August
AA&L Associates
200 Holleder Parkway
Rochester, NY 14615

     
RE:
  Lease agreement by and between AA&L Associates (“Landlord”) and Monro Muffler
Brake, Inc. (“Tenant”) for premises situate at 4902 Peach Street, Erie, PA [MMB
#29]

Dear Burt:

Please accept this letter as Monro Muffler Brake, Inc.’s official notification
of our intent to renew said lease agreement for the five-year renewal period
commencing on November 1, 2005 and expiring October 31, 2010. The rent for said
renewal period shall be $2,500.00 per month.

Tenant shall have one five-year renewal option remaining.

Please do not hesitate to contact me at 800-876-6676 ext. 384 if you have any
questions relative to the renewal.

Yours truly,

/s/ Thomas M. Aspenleiter

Thomas M. Aspenleiter
VP Real Estate

TMA:mc

 